Perkins, J.
Bill in chancery by Abner C. Ramsey against Buell Eastman. Answer, replication, proofs, and decree for the plaintiff.
The facts are, substantially, That one Lorain Childs was indebted to said plaintiff, Ramsey, in the sum of 174 dollars; and, to secure the payment of it, agreed to procure and deliver to him the note of Buell Eastman, payable to said Childs and indorsed by him, for said amount; that Childs did procure said note and deposited it with one John P. Ramsey, to be by him delivered to said Abner C. Ramsey, the plaintiff; that said note was offered to said Abner C. and by him refused, whereupon it was taken back by Childs and returned to Eastman, by whom it was destroyed; that, after this, Childs died insolvent without having paid said debt to Abner C. Ramsey, and one John Ramsey became the administrator upon his estate; that Eastman received conveyances of property from Childs, and said he would pay the latter’s debts. Childs’s administrator is not made a party. Abner C. Ramsey seeks, by this suit, to make Eastman pay this debt of Childs to said Ramsey; and there was a decree to that effect below.
We do not see how the decree can be sustained.
If Eastman promised Ramsey, for a good consideration, to pay to him this debt of Childs, said Ramsey’s remedy upon that promise is by an action at law. Chancery has no jurisdiction.
If Eastman had not so promised Ramsey, but, in consideration of property conveyed to him, had promised Childs that he would pay his debt to Ramsey, then the remedy is not by a suit at law or in chancery by Ramsey against Eastman; but the administrator of Childs must sue for a breach of that promise, and Ramsey must look to the estate of Childs for satisfaction of his demand.
H. C. Newcomb, for the appellant.
J. G. Marshall, for the appellee.
If, according to another view of the case, the property of Childs was conveyed to Eastman as a trustee for the payment of the former’s debts, then, indeed, equity might take cognizance of the case, and the plaintiff might, perhaps, under some circumstances, had he joined the administrator of Childs as a party, have obtained a decree for a proportional or full payment of his claim, according as the terms of the trust and amount of property might have justified; and, could he have shown a waste of the trust estate, perhaps, though we decide nothing as to all this, he might have obtained a personal decree for his demand against the trustee. But, in this case, if any property was conveyed in trust, the evidence shows it to have been subject to incumbrances which swept it away, leaving nothing out of which the trustee could realize any amount.
If the property was fraudulently conveyed to Eastman, as is also suggested, to hinder and delay the creditors of Childs, then the conveyance was liable to be set aside, but a decree to that effect was not desired.
Per Curiam.
The decree is reversed with costs. Cause remanded, &c.